Case 2:18-cv-03374-CAS-GJS Document 45 Filed 05/11/20 Page 1 of 4 Page ID #:139



1
2
3
4
5
6
7
                             UNITED STATES DISTRICT COURT
8
                           CENTRAL DISTRICT OF CALIFORNIA
9
10
11   LUXOTTICA GROUP, S.p.A., an Italian ) CASE NO. 2:18-cv-3374 CAS (GJSx)
     Corporation,                          )
12                                         ) ORDER GRANTING DEFAULT
                         Plaintiffs,       ) JUDGMENT
13                                         )
                  v.                       )
14                                         )
     EYE STORY, INC., a California         )
15   Corporation; EUNJI KO, an individual; )
     and DOES 1-10, inclusive,             )
16                                         )
                         Defendants.       )
17                                         )
                                           )
18                                         )
19
20         After consideration of Plaintiff’s Application for Default Judgment, the
21   Memorandum of Points and Authorities in support thereof, the Declaration of Bent H.
22   Blakely, and the pleadings, files and records of this matter, the Court hereby GRANTS
23   Plaintiff’s Application for Default Judgment against Defendant Eye Story, Inc.
24   (“Defendant”).
25         IT IS HEREBY ORDERED, ADJUDGED AND DECREED that Defendant, its
26   officers, agents, servants and employees and any persons in active concert or
27   participation with them are permanently restrained and enjoined from infringing upon
28   Plaintiff’s federally registered trademarks, including but not limited the marks attached

                                               1
                                ORDER GRANTING DEFAULT JUDGMENT
Case 2:18-cv-03374-CAS-GJS Document 45 Filed 05/11/20 Page 2 of 4 Page ID #:140



1    hereto as Exhibit A (the “Ray-Ban Marks”), either directly or contributorily in any
2    manner, including:
3           (a)   Manufacturing, importing, advertising, marketing, promoting, supplying,
4    distributing, offering for sale, and/or selling products which bear the Ray-Ban Marks,
5    or any marks/designs identical, substantially similar, and/or confusingly similar
6    thereto;
7           (b)   Shipping, delivering, holding for sale, distributing, returning, transferring
8    or otherwise moving, storing, or disposing of in any manner items falsely bearing the
9    Ray-Ban Marks, or any reproduction, counterfeit, copy or colorable imitation thereof;
10          (c)   Using the Ray-Ban Marks or any reproduction, counterfeit, copy or
11   colorable imitation thereof in connection with the manufacture, importation,
12   distribution, advertisement, offer for sale and/or sale of merchandise;
13          (d)   Passing off, inducing or enabling others to sell or pass off any product or
14   other items that are not Plaintiff’s genuine merchandise as genuine Plaintiff’s
15   merchandise;
16          (e)   Committing any other act which falsely represents or which has the effect
17   of falsely representing that the goods and services of Defendants are licensed,
18   authorized, offered, produced, or sponsored by, or are in any other way associated with
19   Plaintiff;
20          (f)   Assisting, aiding or attempting to assist or aid any other person or entity
21   in performing any of the prohibited activities referred to in Paragraphs (a) to (e) above.
22          IT IS SO ORDERED.
23   DATED:       May 11, 2020                     _
24                                                 Honorable Christina A. Snyder
                                                   United States District Judge
25
26
27
28

                                                2
                                 ORDER GRANTING DEFAULT JUDGMENT
Case 2:18-cv-03374-CAS-GJS Document 45 Filed 05/11/20 Page 3 of 4 Page ID #:141



1                                      EXHIBIT A

2       Trademark      Registration No.              Good And Services
3
                            650,499       sunglasses, shooting glasses, and
4                                         ophthalmic lenses, in class 26.
5                          1,093,658      ophthalmic products and accessories –
6                                         namely, sunglasses; eyeglasses;
                                          spectacles; lenses and frames for
7                                         sunglasses, eyeglasses, spectacles and
8                                         goggles; and cases and other protective
                                          covers for sunglasses, eyeglasses,
9                                         spectacles in class 9.
10
                           1,726,955      bags; namely, tote, duffle and all-purpose
11                                        sports bags, in class 18.
12                                        cloths for cleaning ophthalmic products,
13                                        in class 21.
14                                        clothing and headgear; namely, hats, in
15                                        class 25.

16                         1,080,886      ophthalmic products and accessories –
                                          namely, sunglasses; eyeglasses;
17                                        spectacles; lenses and frames for
18                                        sunglasses, eyeglasses, spectacles – in
                                          class 9.
19
20                         1,490,305      clothing, namely, t-shirts, in class 25.

21                         2,718,485      goods made of leather and imitation
                                          leather, namely, wallets, card cases for
22
                                          business cards, calling cards, name cards
23                                        and credit cards in class 18.
24                                        clothing for men and women, namely,
25                                        polo shirts; headgear, namely, berets and
                                          caps.
26
27
28

                                           3
                            ORDER GRANTING DEFAULT JUDGMENT
Case 2:18-cv-03374-CAS-GJS Document 45 Filed 05/11/20 Page 4 of 4 Page ID #:142



1                          1,320,460     sunglasses and carrying cases there for, in
                                         class 9.
2
3
4                          3,522,603     sunglasses, eyeglasses, lenses for
5                                        eyeglasses, eyeglasses frames, cases for
                                         eyeglasses, in class 9.
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                           4
                            ORDER GRANTING DEFAULT JUDGMENT
